

Exhibit 10.4
 
SECURITY AGREEMENT
 
SECURITY AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”) dated as of June 30, 2009 between the
signatories listed on Schedule I to this Agreement (each, an “Obligor” and
together, the “Obligors”), and NORTHLIGHT FINANCIAL LLC, a Delaware limited
liability Obligor, individually and in its capacity as Collateral Agent
(together with its successors and assigns in each such capacity, the “Secured
Party”).
 
WITNESSETH:
 
WHEREAS, as of the date hereof, the Secured Party has made a loan (the “Loan”)
to Composite Technology Corporation (“CTC”), as evidenced by that certain Note
of even date herewith in the principal amount of $5,000,000 (as the same may be
amended, supplemented, restated or modified and in effect from time to time, the
“Note”);
 
WHEREAS, each of CTC Cable Corporation (“Cable”) and DeWind, Inc. (“DeWind”),
each a wholly-owned subsidiary of CTC,  has guaranteed the Note; and


WHEREAS, to induce the Secured Party to make the Loan, each Obligor has agreed
to pledge and grant a security interest in all of its right, title and interest
in and to its Collateral (as hereinafter defined) as security for the Note,
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Obligor and the Secured Party agree as follows:
 
Section 1.  Definitions.  Capitalized terms used herein without definition and
defined in the Loan Agreement are used herein as defined therein.  In addition,
as used herein:
 
“Accounts” means any “account,” as such term is defined in the Uniform
Commercial Code, and, in any event, shall include, without limitation,
“supporting obligations” as defined in the Uniform Commercial Code.
 
“As-extracted Collateral” means any “as-extracted collateral,” as such term is
defined in the Uniform Commercial Code.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in the
Uniform Commercial Code.
 
“Collateral” has the meaning ascribed thereto in Section 3 hereof.
 
“Commercial Tort Claims” means “commercial tort claims”, as such term is defined
in the Uniform Commercial Code.
 
“Contracts” means all contracts, undertakings, or other agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which
each Obligor may now or hereafter have any right, title or interest, including,
without limitation, with respect to an Account, any agreement relating to the
terms of payment or the terms of performance thereof.
 

--------------------------------------------------------------------------------


 
“Copyrights” means any copyrights, rights and interests in copyrights, works
protectable by copyrights, copyright registrations and copyright applications,
including, without limitation, the copyright registrations and applications
listed on Schedule III attached hereto (if any), and all renewals of any of the
foregoing, all income, royalties, damages and payments now and hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing.
 
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Uniform Commercial Code, now or hereafter held in the name of the Obligor.
 
“DeWind Default” shall have the meaning set forth in the Loan Agreement.
 
“Documents” means any “documents,” as such term is defined in the Uniform
Commercial Code, and shall include, without limitation, all documents of title
(as defined in the Uniform Commercial Code), bills of lading or other receipts
evidencing or representing Inventory or Equipment.
 
“Equipment” means any “equipment,” as such term is defined in the Uniform
Commercial Code and, in any event, shall include, Motor Vehicles.
 
“Event of Default” means (i) an Event of Default, as such term is defined in the
Loan Agreement, or (ii) an attempt by the holder of an Excluded Judgment (as
defined in the Loan Agreement) to acquire a Lien on any Collateral held by
DeWind to satisfy an Excluded Judgment (each, an “Attempted Attachment”).
 
“General Intangibles” means any “general intangibles,” as such term is defined
in the Uniform Commercial Code, and, in any event, shall include, without
limitation, all right, title and interest in or under any Contract, models,
drawings, materials and records, claims, literary rights, goodwill, rights of
performance, Copyrights, Trademarks, Patents, warranties, rights under insurance
policies and rights of indemnification.
 
“Goods” means any “goods”, as such term is defined in the Uniform Commercial
Code, including, without limitation, fixtures and embedded Software to the
extent included in “goods” as defined in the Uniform Commercial Code.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state or local,
or any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administration powers or functions of or pertaining to government over each
Obligor or any of its subsidiaries, or any of their respective properties,
assets or undertakings.
 
2

--------------------------------------------------------------------------------


 
“Instruments” means any “instrument,” as such term is defined in the Uniform
Commercial Code, and shall include, without limitation, promissory notes,
drafts, bills of exchange, trade acceptances, letters of credit, letter of
credit rights (as defined in the Uniform Commercial Code), and Chattel Paper.
 
“Inventory” means any “inventory,” as such term is defined in the Uniform
Commercial Code.
 
“Investment Property” means any “investment property”, as such term is defined
in the Uniform Commercial Code.
 
“Liabilities” means all obligations, liabilities and indebtedness of every
nature of each Obligor from time to time owed or owing under or in respect of
this Agreement, and any of the other Financing  Documents, as the case may be,
including, without limitation, the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable whether before or
after the filing of a bankruptcy, insolvency or similar proceeding under
applicable federal, state, foreign or other law and whether or not an allowed
claim in any such proceeding.
 
“Lien” shall have the meaning set forth in the Loan Agreement.
 
“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.
 
“Patents” means any patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein, all
patentable inventions and those patents and patent applications listed on
Schedule IV attached hereto (if any), and the reissues, divisions,
continuations, renewals, extensions and continuations-in-part of any of the
foregoing, and all income, royalties, damages and payments now or hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing.
 
 “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
Governmental Authority or any other legal entity.
 
“Proceeds” means “proceeds,” as such term is defined in the Uniform Commercial
Code and, in any event, includes, without limitation, (a) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable with respect to any of
the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental body, authority, bureau or agency (or any person acting under color
of governmental authority), and (c) any and all other amounts from time to time
paid or payable under, in respect of or in connection with any of the
Collateral.
 
3

--------------------------------------------------------------------------------


 
“Representative” means any Person acting as agent, representative or trustee on
behalf of the Secured Party from time to time.
 
“Software” means all “software” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by the Obligor, other than
software embedded in any category of Goods, including, without limitation, all
computer programs and all supporting information provided in connection with a
transaction related to any program.
 
“Trademarks” means any trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
other business identifiers, prints and labels on which any of the foregoing have
appeared or appear, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, the
trademarks and applications listed in Schedule V attached hereto (if any) and
renewals thereof, and all income, royalties, damages and payments now or
hereafter due and/or payable under or with respect to any of the foregoing,
including, without limitation, damages and payments for past, present and future
infringements of any of the foregoing and the right to sue for past, present and
future infringements of any of the foregoing.
 
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York; provided, that to the extent that the
Uniform Commercial Code is used to define any term herein and such term is
defined differently in different Articles or Divisions of the Uniform Commercial
Code, the definition of such term contained in Article or Division 9 shall
govern.
 
Section 2.   Representations, Warranties and Covenants of each Obligor. Each
Obligor represents and warrants to, and covenants with, the Secured Party as
follows:
 
(a)           Such Obligor has rights in and the power to transfer the
Collateral in which it purports to grant a security interest pursuant to Section
3 hereof (subject, with respect to after acquired Collateral, to such Obligor
acquiring the same) and no Lien other than Permitted Liens exists or will exist
upon the Collateral at any time.
 
(b)           This Agreement is effective to create in favor of Secured Party a
valid security interest in  all of such Obligor’s right, title and interest in
and to its Collateral, and upon (i) the filing of appropriate Uniform Commercial
Code financing statements, and (ii) in the case of  Deposit Accounts, an account
control agreement, such security interest will be a duly perfected first
priority security interest in all of its Collateral (other than Instruments not
constituting Chattel Paper), and upon delivery of the Instruments to the Secured
Party or its Representative, duly endorsed by such Obligor or accompanied by
appropriate instruments of transfer duly executed by such Obligor, the security
interest in the Instruments will be duly perfected.
 
4

--------------------------------------------------------------------------------


 
(c)           All of the Equipment, Inventory and Goods owned by such Obligor is
located at the places as specified on Schedule II attached hereto.  Except as
disclosed on Schedule II, none of the Collateral is in the possession of any
bailee, warehousemen, processor or consignee.  Such Obligor has not done
business during the past five (5) years under any trade name or fictitious
business name.
 
(d)           No Copyrights, Patents or Trademarks listed on Schedules III, IV
and V, respectively, if any, have been adjudged invalid or unenforceable or have
been canceled, in whole or in part, or are not presently subsisting.  Each of
such Copyrights, Patents and Trademarks (if any) is valid and enforceable unless
such invalidity or unenforceability will not have a Material Adverse Effect (as
defined in the Loan Agreement).  Such Obligor is the sole and exclusive owner of
the entire and unencumbered right, title and interest in and to each of such
Copyrights, Patents and Trademarks, as applicable, as being owned by such
Obligor free and clear of any Liens, including without limitation licenses, shop
rights and covenants by such Obligor not to sue third persons.  Such Obligor has
adopted, used and is currently using, or has a current bona fide intention to
use, all of such Trademarks and Copyrights, if any.  Such Obligor has no notice
of any legal proceedings commenced or threatened with reference to the
Copyrights, Patents or Trademarks owned by it.
 
(e)           Such Obligor agrees to deliver to the Secured Party an updated
Schedule II, III, IV, and/or V within five (5) Business Days of any material
change thereto.
 
(f)           All depositary and other accounts including, without limitation,
Deposit Accounts, securities accounts, brokerage accounts and other similar
accounts, maintained by such Obligor are described on Schedule VI hereto, which
description includes for each such account the name of such Obligor maintaining
such account, the name, address and telephone and telecopy numbers of the
financial institution at which such account is maintained, the account number
and the account officer, if any, of such account.  If such Obligor shall open
any new Deposit Accounts, securities accounts, brokerage accounts or other
accounts unless such Obligor shall have given Secured Party five (5) Business
Days’ prior written notice of its intention to open any such new accounts.  Such
Obligor shall deliver to Secured Party a revised version of Schedule VI showing
any changes thereto within five (5) Business Days of any such change.  Such
Obligor hereby authorizes the financial institutions at which such Obligor
maintains an account to provide Secured Party with such information with respect
to such account as Secured Party from time to time reasonably may request, and
such Obligor hereby consents to such information being provided to Secured
Party.  In addition, all of such Obligor’s depositary, security, brokerage and
other accounts including, without limitation, Deposit Accounts shall be subject
to the provisions of Section 4.5 hereof.
 
(g)           Such Obligor does not own any Commercial Tort Claim except for
those disclosed on Schedule VII hereto (if any).
 
(h)           Such Obligor does not have any interest in real property. except
as disclosed on Schedule VIII  (if any).  Such Obligor shall deliver to Secured
Party a revised version of Schedule VIII showing any changes thereto within ten
(10) Business Days of any such change.
 
5

--------------------------------------------------------------------------------


 
(i)           All Equipment (including, without limitation, Motor Vehicles)
owned by such Obligor and subject to a certificate of title or ownership statute
is described on Schedule IX hereto.


(j)           The financial statement of each Obligor attached to Schedule X
hereto have been prepared in accordance with generally accepted accounting
principles and are true and correct. Except as set forth on Exhibit A hereto,
the Borrower has no liabilities of any nature, contingent or otherwise, except
as disclosed in such financial statements or the notes thereto.


Section 3.  Collateral.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Liabilities, each Obligor hereby pledges and grants to the Secured Party, a Lien
on and security interest in and to all of such Obligor’s right, title and
interest in the following properties and assets of such Obligor, whether now
owned by such Obligor or hereafter acquired and whether now existing or
hereafter coming into existence and wherever located: (all being collectively
referred to herein as “Collateral”):
 
(a) 
all Instruments, together with all payments thereon or thereunder:

 
(b) 
all Accounts;

 
(c) 
all Inventory;

 
(d)          all General Intangibles (including payment intangibles (as defined
in the Uniform Commercial Code) and Software);
 
(e) 
all Equipment;

 
(f) 
all Documents;

 
(g) 
all Contracts;

 
(h) 
all Goods;

 
(i) 
all Investment Property;

 
(j) 
all Deposit Accounts;

 
(k) 
all Commercial Tort Claims.;

 
(l) 
all As-extracted Collateral;

 
(m) 
all Trademarks, Patents and Copyrights;

 
(n) 
all books and records pertaining to the other Collateral; and

 
6

--------------------------------------------------------------------------------


 
(o)           all other tangible and intangible property of such Obligor,
including, without limitation, all interests in real property, Proceeds, tort
claims, products, accessions, rents, profits, income, benefits, substitutions,
additions and replacements of and to any of the property of such Obligor
described in the preceding clauses of this Section 3 (including, without
limitation, any proceeds of insurance thereon, insurance claims and all rights,
claims and benefits against any Person relating thereto), other rights to
payments not otherwise included in the foregoing, and all books, correspondence,
files, records, invoices and other papers, including without limitation all
tapes, cards, computer runs, computer programs, computer files and other papers,
documents and records in the possession or under the control of such Obligor,
any computer bureau or service company from time to time acting for such
Obligor: provided however, that the Collateral shall not include the Excluded
Assets (as defined in the Loan Agreement).
 
Section 4.  Covenants; Remedies.  In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof, each Obligor hereby agrees with
the Secured Party as follows:
 
4.1.  Delivery and Other Perfection; Maintenance, etc.
 
(a)           Delivery of Instruments, Documents, Etc.  Such Obligor shall
deliver and pledge to the Secured Party or its Representative any and all
Instruments, negotiable Documents, Chattel Paper and certificated securities
(accompanied by stock powers executed in blank, which stock powers may be filled
in and completed at any time upon the occurrence of any Event of Default
(provided, that if an Event of Default is only an Attempted Attachment, such
action may be taken only with respect to the Collateral which is the subject of
such Attempted Attachment) duly endorsed and/or accompanied by such instruments
of assignment and transfer executed by such Obligor in such form and substance
as the Secured Party or its Representative may request; provided, that so long
as no Event of Default shall have occurred and be continuing, the Obligor may
(or if an Event of Default that is only a DeWind Default shall have occurred and
be continuing, only CTC and Cable may) retain for collection in the ordinary
course of business any Instruments, negotiable Documents and Chattel Paper
received by such Obligor in the ordinary course of business, and the Secured
Party or its Representative shall, promptly upon request of the Obligor, make
appropriate arrangements for making any other Instruments, negotiable Documents
and Chattel Paper pledged by such Obligor available to the Obligor for purposes
of presentation, collection or renewal (any such arrangement to be effected, to
the extent deemed appropriate by the Secured Party or its Representative,
against trust receipt or like document). If the Obligor retains possession of
any Chattel Paper, negotiable Documents or Instruments pursuant to the terms
hereof, such Chattel Paper, negotiable Documents and Instruments shall be marked
with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the security interest of the Secured Party.
 
7

--------------------------------------------------------------------------------


 
(b)           Other Documents and Actions.  The Obligor shall give, execute,
deliver, file and/or record any financing statement, registration, notice,
instrument, document, agreement,  or other papers that may be necessary or
desirable (in the reasonable judgment of the Secured Party or its
Representative) to create, preserve, perfect or validate the security interest
granted pursuant hereto (or any security interest or mortgage contemplated or
required hereunder, including with respect to Section 2(h) of this Agreement) or
to enable the Secured Party or its Representative to exercise and enforce the
rights of the Secured Party hereunder with respect to such security interest or
mortgage, provided that notices to account debtors in respect of any Accounts or
Instruments shall be subject to the provisions of clause (e)
below.  Notwithstanding the foregoing such Obligor hereby irrevocably authorizes
the Secured Party at any time and from time to time to file in any filing office
in any jurisdiction any Uniform Commercial Code initial financing statements
(and other similar filings or registrations under other applicable laws and
regulations pertaining to the creation, attachment, or perfection of security
interests) and amendments thereto that (a) indicate its Collateral (i) as all
assets of such Obligor or words of similar effect, regardless of whether any
particular asset comprised in its Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the State of New York or such jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and (b)
contain any other information required by part 5 of Article 9 of the Uniform
Commercial Code of the State of New York or any other State for the sufficiency
or filing office acceptance of any financing statement or amendment, including
(i) whether such Obligor is an organization, the type of organization and any
organization identification number issued to such Obligor, and (ii) in the case
of a financing statement filed as a fixture filing or indicating Collateral as
As-extracted Collateral, a sufficient description of real property to which its
Collateral relates.  Such Obligor agrees to furnish any such information to the
Secured Party promptly upon request.  Such Obligor also ratifies its
authorization for the Secured Party to have filed in any jurisdiction any like
initial financing statements or amendments thereto if filed prior to the date
hereof.
 
(c)           Books and Records.  Such Obligor shall maintain at its own cost
and expense complete and accurate books and records of its Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to its Collateral and all other dealings with its
Collateral.  Upon the occurrence and during the continuation of any Event of
Default, such Obligor (or, if an Event of Default that is only a DeWind Default
shall have occurred and be continuing, DeWind) shall deliver and turn over any
such books and records (or true and correct copies thereof) to the Secured Party
or its Representative at any time on demand.  Such Obligor shall permit any
Representative of the Secured Party to inspect such books and records at any
time during reasonable business hours and will provide photocopies thereof at
such Obligor’s expense to the Secured Party upon request of the Secured Party.
 
(d)           Motor Vehicles.  Such Obligor shall, promptly upon acquiring same,
cause the Secured Party to be listed as the lienholder on each certificate of
title or ownership covering any items of Equipment, including Motor Vehicles,
having a value in excess of $70,000 in the aggregate for all such items of
Equipment of the  Obligor, or otherwise comply with the certificate of title or
ownership laws of the relevant jurisdiction issuing such certificate of title or
ownership in order to properly evidence and perfect Secured Party’s security
interest in the assets represented by such certificate of title or ownership.
 
8

--------------------------------------------------------------------------------


 
(e)           Notice to Account such Obligor; Verification.  (i) Upon the
occurrence and during the continuance of any Event of Default (except if upon
the occurrence and during the continuance of an Event of Default that is only a
DeWind Default, then this subsection (e) shall apply to only DeWind as an
Obligor) (or if any rights of set-off (other than set-offs against an Account
arising under the Contract giving rise to the same Account) or contra accounts
may be asserted), upon request of the Secured Party or its Representative, such
Obligor shall promptly notify (and such Obligor hereby authorizes the Secured
Party and its Representative so to notify) each account debtor in respect of any
Accounts or Instruments or other Persons obligated on its Collateral that such
Collateral has been assigned to the Secured Party hereunder, and that any
payments due or to become due in respect of such Collateral are to be made
directly to the Secured Party, and (ii) the Secured Party and its Representative
shall have the right at any time or times to make direct verification with the
account debtors or other Persons obligated on any and all of the Accounts or
other Collateral; provided, however, that if an Event of Default is only an
Attempted Attachment, the Secured Party shall have the rights set forth herein
only with respect to the Collateral which is the subject of such Attempted
Attachment.
 
(f)           Intellectual Property.  Such Obligor represents and warrants that
the Copyrights, Patents and Trademarks listed on Schedules III, IV and V,
respectively (if any), constitute all of the registered Copyrights and all of
the Patents and Trademarks now owned by such Obligor.  If such Obligor shall (i)
obtain rights to any new patentable inventions, any registered Copyrights or any
Patents or Trademarks, or (ii) become entitled to the benefit of any registered
Copyrights or any Patents or Trademarks or any improvement on any Patent, the
provisions of this Agreement above shall automatically apply thereto and such
Obligor shall give to Secured Party prompt written notice thereof.  Such Obligor
hereby authorizes Secured Party to modify this Agreement by amending Schedules
III, IV and V, as applicable, to include any such registered Copyrights or any
such Patents and Trademarks.  Such Obligor shall have the duty (i) to prosecute
diligently any patent, trademark, or service mark applications pending as of the
date hereof or hereafter, (ii) to make application on unpatented but patentable
inventions and on trademarks, copyrights and service marks, as appropriate,
(iii) to preserve and maintain all rights in the Copyrights, Patents and
Trademarks, to the extent material to the operations of the business of such
Obligor and (iv) to ensure that the Copyrights, Patents and Trademarks are and
remain enforceable, to the extent material to the operations of the business of
such Obligor.  Any expenses incurred in connection with such Obligor’s
obligations under this Section 4.1(f) shall be borne by such Obligor.  Except
for any such items that such Obligor reasonably believes (using prudent industry
customs and practices) are no longer necessary for the on-going operations of
its business,  such Obligor shall not abandon any right to file a patent,
trademark or service mark application, or abandon any pending patent, trademark
or service mark application or any other Copyright, Patent or Trademark without
the written consent of Secured Party, which consent shall not be unreasonably
withheld.
 
(g)           Further Identification of Collateral.  Such Obligor will, when and
as often as requested by the Secured Party or its Representative, furnish to the
Secured Party or its Representative, statements and schedules further
identifying and describing its Collateral and such other reports in connection
with its Collateral as the Secured Party or its Representative may reasonably
request, all in reasonable detail.
 
(h)           Investment Property.  Such Obligor has no Investment Property.
 
9

--------------------------------------------------------------------------------


 
(i)           Commercial Tort Claims.  Such Obligor shall promptly notify
Secured Party of any Commercial Tort Claim acquired by it that concerns a claim
in excess of $50,000 and unless otherwise consented to by Secured Party, such
Obligor shall enter into a supplement to this Agreement granting to Secured
Party a  security interest in such Commercial Tort Claim.
 
4.2  Other Liens.  Such Obligor will not create, permit or suffer to exist, and
will defend its Collateral against and take such other action as is necessary to
remove, any Lien on its Collateral except Permitted Liens, and will defend the
right, title and interest of the Secured Party in and to its Collateral and in
and to all Proceeds thereof against the claims and demands of all Persons
whatsoever.
 
4.3  Preservation of Rights.  Whether or not any Event of Default has occurred
or is continuing, the Secured Party and its Representative may, but shall not be
required to, take any steps the Secured Party or its Representative deems
necessary or appropriate to preserve the Collateral of such Obligor, including
obtaining insurance for such Collateral at any time when such Obligor has failed
to do so, and such Obligor shall promptly pay, or reimburse the Secured Party
for, all expenses incurred in connection therewith.
 
4.4  Form Change; Name Change; Location; Bailees.
 
(a)           Such Obligor shall not (i) reincorporate or reorganize itself
under the laws of any jurisdiction other than the jurisdiction in which it is
incorporated as of the date hereof without the prior written consent of Secured
Party, or (ii) otherwise change its name, identity or corporate structure.  Such
Obligor will notify Secured Party promptly in writing prior to any such change
in the proposed use by such Obligor of any tradename or fictitious business
name.
 
(b)           Such Obligor will give Secured Party thirty (30) day’s prior
written notice of any change in such Obligor’s chief place of business or of any
new location for any of its Collateral.
 
(c)           If any Collateral of such Obligor  is at any time in the
possession or control of any warehousemen, bailee, consignee or processor, such
Obligor shall, upon the request of Secured Party or its Representative, notify
such warehousemen, bailee, consignee or processor of the Lien and security
interest created hereby and shall instruct such Person to hold all such
Collateral for Secured Party’s account subject to Secured Party’s instructions.
 
(d)           Such Obligor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of Secured Party and
agrees that it will not do so without the prior written consent of Secured
Party.
 
(e)           Such Obligor shall not enter into any Contract that restricts or
prohibits the grant to Secured Party of a security interest in Accounts, Chattel
Paper, Instruments or payment intangibles or the proceeds of the foregoing.
 
10

--------------------------------------------------------------------------------


 
4.5  Bank Accounts and Securities Accounts.
 
(a)           Within five (5) business days of the date hereof, such Obligor
shall deliver to Secured Party a fully executed original copy of written
instructions to each financial institution with which such Obligor maintains any
Deposit Accounts (general or special), securities accounts, brokerage accounts
or other similar accounts substantially in the form provided by Secured Party
directing such financial institution to provide Secured Party with duplicate
copies of all bank statements which are sent to such Obligor (until such time as
such financial institution receives contrary direction from Secured Party) and
such other information with respect to such Deposit Accounts or other accounts
as Secured Party may from time to time reasonably request.  Secured Party may
deliver such written instruction to such financial institutions at any time as
it deems appropriate in its sole and absolute discretion.  After the date
hereof, at the sole expense of such Obligor, Borrower shall take such further
actions as are necessary, or the Secured Party or its Representative may
reasonably require, to cause such financial institution to provide Secured Party
with duplicate copies of all bank statements which are sent to such Obligor
(until such time as such financial institution receives contrary direction from
Secured Party) and such other information with respect to such Deposit Account
or other accounts as Secured Party may from time to time reasonably request.
 
(b)           Such Obligor will not  at any time grant any Lien other than
Permitted Liens to any Person other than Secured Party in any Deposit Accounts
(general or special), securities accounts, brokerage accounts or other similar
accounts held by such Obligor.
 
(c)           Upon the Secured Party’s request following the occurrence and
during the continuance of an Event of Default, such Obligor shall establish
lock-box or blocked accounts (collectively, “Blocked Accounts”) in such
Obligor’s name with such banks as are reasonably acceptable to the Secured Party
(“Collecting Banks”), subject to irrevocable instructions in a form reasonably
acceptable to the Secured Party, to which such Obligor shall directly remit all
payments on Accounts and in which such Obligor will immediately deposit all cash
payments for Inventory or other cash payments constituting proceeds of  its
Collateral in the identical form in which such payment was made, whether by cash
or check; provided however, that if such Event of Default is only a DeWind
Default, then this subsection (c) shall apply only to DeWind and its
Accounts.  In addition, the Secured Party may establish one or more depository
accounts at each Collecting Bank or at a centrally located bank (collectively,
the “Depository Account”).  All amounts held or deposited in the Blocked
Accounts held by such Collecting Bank shall be transferred to the Depository
Account without any further notice or action required by Secured Party.  Subject
to the foregoing, such Obligor hereby agrees that all payments received by the
Secured Party whether by cash, check, wire transfer or any other instrument,
made to such Blocked Accounts or otherwise received by the Secured Party and
whether in respect of the Accounts or as proceeds of other Collateral or
otherwise will be the sole and exclusive property of the Secured Party.  Such
Obligor, and any of its affiliates, employees, agents and other Persons acting
for or in concert with such Obligor shall, acting as trustee for the Secured
Party, receive, as the sole and exclusive property of the Secured Party, any
moneys, checks, notes, drafts or other payments relating to and/or proceeds of
Accounts or other Collateral which come into the possession or under the control
of such Obligor or any affiliates, employees, agent or other Persons acting for
or in concert with such Obligor, and immediately upon receipt thereof, such
Obligor or Persons shall deposit the same or cause the same to be deposited in
kind, in a Blocked Account.
 
11

--------------------------------------------------------------------------------


 
4.6  Events of Default, Etc.  During the period during which an Event of Default
shall have occurred and be continuing:
 
(a)           such Obligor shall, at the request of the Secured Party or its
Representative, assemble its Collateral and make it available to Secured Party
or its Representative at a place or places designated by the Secured Party or
its Representative which are reasonably convenient to Secured Party or its
Representative, as applicable, and such Obligor;
 
(b)           The Secured Party or its Representative may make any reasonable
compromise or settlement deemed desirable with respect to any of the Collateral
of such Obligor and may extend the time of payment, arrange for payment in
installments, or otherwise modify the terms of, any of such Collateral;
 
(c)           the Secured Party shall have all of the rights and remedies with
respect to the Collateral of such Obligor of a secured party under the Uniform
Commercial Code (whether or not said Uniform Commercial Code is in effect in the
jurisdiction where the rights and remedies are asserted) and such additional
rights and remedies to which a secured party is entitled under the laws in
effect in any jurisdiction where any rights and remedies hereunder may be
asserted, including, without limitation, the right, to the maximum extent
permitted by law, to: (i) exercise all voting, consensual and other powers of
ownership pertaining to such Collateral as if the Secured Party were the sole
and absolute owner thereof (and such Obligor agrees to take all such action as
may be appropriate to give effect to such right) and (ii) to the appointment of
a receiver or receivers for all or any part of such Collateral or business of
such Obligor, whether such receivership be incident to a proposed sale or sales
of such Collateral or otherwise and without regard to the value of such
Collateral or the solvency of any person or persons liable for the payment of
the Liabilities secured by such Collateral.  Such Obligor hereby consents to the
appointment of such receiver or receivers, waives any and all defenses to such
appointment and agrees that such appointment shall in no manner impair,
prejudice or otherwise affect the rights of Secured Party under this
Agreement.  Such Obligor hereby expressly waives notice of a hearing for
appointment of a receiver and the necessity for bond or an accounting by the
receiver;
 
(d)           the Secured Party or its Representative in their discretion may,
in the name of the Secured Party or in the name of such Obligor or otherwise,
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of or in exchange for any of its Collateral, but shall be
under no obligation to do so;
 
(e)  the Secured Party or its Representative may take immediate possession and
occupancy of any premises (other than the headquarters of such Obligor) owned,
used or leased by such Obligor and exercise all other rights and remedies which
may be available to the Secured Party;
 
12

--------------------------------------------------------------------------------


 
(f)           the Secured Party may, upon reasonable notice to such Obligor as
determined by the Secured Party of the time and place, with respect to its
Collateral or any part thereof which shall then be or shall thereafter come into
the possession, custody or control of the Secured Party or its Representative,
sell, lease, license, assign or otherwise dispose of all or any part of its
Collateral, at such place or places as the Secured Party deems best, and for
cash or for credit or for future delivery (without thereby assuming any credit
risk), at public or private sale, without demand of performance or notice of
intention to effect any such disposition or of the time or place thereof (except
such notice as is required above or by applicable statute and cannot be waived),
and the Secured Party or anyone else may be the purchaser, lessee, licensee,
assignee or recipient of any or all of its Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
such Obligor, any such demand, notice and right or equity being hereby expressly
waived and released.  The Secured Party may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the sale may be so adjourned; and
 
(g)           the rights, remedies and powers conferred by this Section 4.6 are
in addition to, and not in substitution for, any other rights, remedies or
powers that the Secured Party may have under any Financing Document, at law, in
equity or by or under the Uniform Commercial Code or any other statute or
agreement.  The Secured Party may proceed by way of any action, suit or other
proceeding at law or in equity and no right, remedy or power of the Secured
Party will be exclusive of or dependent on any other.  The Secured Party may
exercise any of its rights, remedies or powers separately or in combination and
at any time;
 
provided, however, that if an Event of Default is only a DeWind Default, the
Secured Party may exercise the remedies provided for in this Section 4.6 only
with respect to the Collateral provided by DeWind; provided, further, that if an
Event of Default is only an Attempted Attachment, the Secured Party may exercise
the remedies provided for in this Section 4.6 only with respect to the
Collateral which is the subject of such Attempted Attachment.  The proceeds of
each collection, sale or other disposition under this Section 4.6 shall be
applied in accordance with Section 4.9 hereof.
 
4.7  Deficiency.  If the proceeds of sale, collection or other realization of or
upon its Collateral are insufficient to cover the costs and expenses of such
realization and the payment in full of the Liabilities, such Obligor shall
remain liable for any deficiency.
 
4.8  Private Sale.  Such Obligor recognizes that the Secured Party may be unable
to effect a public sale of any or all of its Collateral consisting of securities
by reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Act”), and applicable state securities laws, but may be compelled
to resort to one or more private sales thereof to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account for investment and not with a view to the
distribution or resale thereof.  Such Obligor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Secured Party shall be under no
obligation to delay a sale of any of its Collateral to permit such Obligor to
register such Collateral for public sale under the Act, or under applicable
state securities laws, even if such Obligor would agree to do so.  The Secured
Party shall not incur any liability as a result of the sale of any such
Collateral, or any part thereof, at any private sale provided for in this
Agreement conducted in a commercially reasonable manner, and such Obligor hereby
waives any claims against the Secured Party arising by reason of the fact that
the price at which its Collateral may have been sold at such a private sale was
less than the price which might have been obtained at a public sale or was less
than the aggregate amount of the Liabilities, even if the Secured Party accepts
the first offer received and does not offer its Collateral to more than one
offeree.
 
13

--------------------------------------------------------------------------------


 
Such Obligor further agrees to do or cause to be done all such other acts and
things as may be necessary to make such sale or sales of any portion or all of
any of its Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at such Obligor’s
expense, provided that such Obligor shall be under no obligation to take any
action to enable any or all of its Collateral to be registered under the
provisions of the Act.  Such Obligor further agrees that a breach of any of the
covenants contained in this Section 4.8 will cause irreparable injury to the
Secured Party, that the Secured Party has no adequate remedy at law in respect
of such breach and, as a consequence, agrees that each and every covenant
contained in this Section 4.8 shall be specifically enforceable against such
Obligor, and such Obligor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing.
 
4.9  Application of Proceeds.  The proceeds of any collection, sale or other
realization of all or any part of its Collateral, and any other cash at the time
held by the Secured Party under this Agreement, shall be applied in the manner
acceptable to, and at the election of, the Secured Party.  Notwithstanding
anything to the contrary herein or in the Loan Agreement, if the Secured Party
exercises its rights under this Agreement in connection with a DeWind Default or
an Attempted Attachment, all proceeds received by the Secured Party as a result
of the collection, sale or other realization of Collateral hereunder shall be
applied to prepay any outstanding amounts under the Note.
 
4.10  Attorney-in-Fact.  Such Obligor hereby irrevocably constitutes and
appoints the Secured Party, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Obligor and in the name of such Obligor or in its own name,
from time to time in the discretion of the Secured Party, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute and deliver any and all documents and instruments which may be
necessary or desirable to perfect or protect any security interest granted
hereunder or to maintain the perfection or priority of any security interest
granted hereunder, and, without limiting the generality of the foregoing, hereby
gives the Secured Party the power and right, on behalf of such Obligor, without
notice to or assent by such Obligor, to do the following upon the occurrence and
during the continuation of any Event of Default (provided, that if an Event of
Default is only a DeWind Default, the Secured Party may exercise the remedies
provided for in this Section 4.10 only with respect to the Collateral provided
by DeWind; provided, further, that if an Event of Default is only an Attempted
Attachment, the Secured Party may exercise the remedies provided for in this
Section 4.10 only with respect to the Collateral which is the subject of such
Attempted Attachment):
 
14

--------------------------------------------------------------------------------


 
(a)           to take any and all appropriate action and to execute and deliver
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement;
 
(b)           to ask, demand, collect, receive and give acquittance and receipts
for any and all moneys due and to become due under any of its Collateral and, in
the name of such Obligor or its own name or otherwise, to take possession of and
endorse and collect any checks, drafts, notes, acceptances or other Instruments
for the payment of moneys due under any of its Collateral and to file any claim
or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Secured Party for the purpose of collecting
any and all such moneys due under any of its Collateral whenever payable and to
file any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Secured Party for the purpose of
collecting any and all such moneys due under any of its Collateral whenever
payable;
 
(c)           to pay or discharge charges or liens levied or placed on or
threatened against its Collateral, to effect any insurance called for by the
terms of this Agreement and to pay all or any part of the premiums therefor;
 
(d)           to direct any party liable for any payment under any of its
Collateral to make payment of any and all moneys due, and to become due
thereunder, directly to the Secured Party or as the Secured Party shall direct,
and to receive payment of and receipt for any and all moneys, claims and other
amounts due, and to become due at any time, in respect of or arising out of any
of its Collateral;
 
(e)           to sign and indorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts and other Documents
constituting or relating to its Collateral;
 
(f)           to commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect its Collateral or
any part thereof and to enforce any other right in respect of any of
its  Collateral;
 
(g)           to defend any suit, action or proceeding brought against such
Obligor with respect to any of its  Collateral;
 
(h)           to settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, to give such discharges or
releases as the Secured Party may deem appropriate;
 
15

--------------------------------------------------------------------------------


 
(i)           to the extent that such Obligor’s authorization given in Section
4.1(b) of this Agreement is not sufficient to file such financing statements
with respect to this Agreement, with or without such Obligor’s signature, or to
file a photocopy of this Agreement in substitution for a financing statement, as
the Secured Party may deem appropriate and to execute in such Obligor’s name
such financing statements and amendments thereto and continuation statements
which may require such Obligor’s signature; and
 
(j)           generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of its Collateral as fully and completely
as though the Secured Party were the absolute owners thereof for all purposes,
and to do, at the Secured Party’s option and at such Obligor’s expense, at any
time, or from time to time, all acts and things which the Secured Party
reasonably deems necessary to protect, preserve or realize upon its Collateral
and the Secured Party’s lien therein, in order to effect the intent of this
Agreement, all as fully and effectively as such Obligor might do.
 
Such Obligor hereby ratifies, to the extent permitted by law, all that such
attorneys lawfully do or cause to be done by virtue hereof.  The power of
attorney granted hereunder is a power coupled with an interest and shall be
irrevocable until the Liabilities are indefeasibly paid in full in cash and this
Agreement is terminated in accordance with Section 4.12 hereof.
 
Such Obligor also authorizes the Secured Party, at any time from and after the
occurrence and during the continuation of any Event of Default, (x) to
communicate in its own name with any party to any Contract with regard to the
assignment of the right, title and interest of such Obligor in and under the
Contracts hereunder and other matters relating thereto and (y) to execute, in
connection with any sale of any of its Collateral provided for in Section 4.6
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to its Collateral.
 
4.11  Perfection.  Prior to or concurrently with the execution and delivery of
this Agreement, such Obligor shall:
 
(a)           file such financing statements, assignments for security and other
documents in such offices as may be necessary or as the Secured Party or the
Representative may request to perfect the security interests granted by Section
3 of this Agreement; and
 
(b)           at Secured Party’s request, deliver to the Secured Party or its
Representative the originals of all Instruments together with, in the case of
Instruments constituting promissory notes, allonges attached thereto showing
such promissory notes to be payable to the order of a blank payee.
 
4.12  Termination.
 
(a)           This Agreement and the Liens and security interests granted
hereunder shall not terminate until the termination of the Note and the full and
complete performance and indefeasible satisfaction of all the Liabilities
(including, without limitation, the indefeasible payment in full in cash of all
such Liabilities) and with respect to which claims have been asserted by the
Secured Party, whereupon the Secured Party shall forthwith cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral of such Obligor to or on the
order of such Obligor.  The Secured Party shall also execute and deliver to such
Obligor upon such termination and at such Obligor’ expense such Uniform
Commercial Code termination statements, certificates for terminating the liens
on the Motor Vehicles (if any) and such other documentation as shall be
reasonably requested by such Obligor to effect the termination and release of
the Liens and security interests in favor of the Secured Party affecting its
Collateral.
 
16

--------------------------------------------------------------------------------


 
(b)           If a DeWind Sale occurs that constitutes a sale of assets of
DeWind or any of its Subsidiaries (as defined in the Loan Agreement), the Net
Proceeds (as defined in the Loan Agreement) thereof shall be applied to prepay
the Loan pursuant to Section 2.3(a) of the Loan Agreement.  Upon such
prepayment, the Secured Party shall take such steps as DeWind requests to
release the Lien of this Agreement upon such assets.
 
4.13  Further Assurances.  At any time and from time to time, upon the written
request of the Secured Party or its Representative, and at the sole expense of
such Obligor, such Obligor will promptly and duly execute and deliver any and
all such further instruments, documents and agreements and take such further
actions as are necessary or the Secured Party or its Representative may
reasonably require in order for the Secured Party to obtain the full benefits of
this Agreement and of the rights and powers herein granted in favor of the
Secured Party, including, without limitation, using such Obligor’s best efforts
to secure all consents and approvals necessary or appropriate for the assignment
to the Secured Party of any Collateral held by such Obligor or in which such
Obligor has any rights not heretofore assigned, the filing of any financing or
continuation statements under the Uniform Commercial Code with respect to the
liens and security interests granted hereby, transferring Collateral to the
Secured Party’s possession (if a security interest in such Collateral can be
perfected by possession), placing the interest of the Secured Party as
lienholder on the certificate of title of any Motor Vehicle and obtaining
waivers of liens from landlords and mortgagees.  Such Obligor also hereby
authorizes the Secured Party and its Representative to file any such financing
or continuation statement without the signature of such Obligor to the extent
permitted by applicable law.
 
4.14  Limitation on Duty of Secured Party.  The powers conferred on the Secured
Party under this Agreement are solely to protect the Secured Party’s interest in
the Collateral and shall not impose any duty upon it to exercise any such
powers.  The Secured Party shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers and neither the
Secured Party nor its Representative nor any of their respective officers,
directors, employees or agents shall be responsible to such Obligor for any act
or failure to act, except for willful misconduct or gross negligence.  Without
limiting the foregoing, the Secured Party and any Representative shall be deemed
to have exercised reasonable care in the custody and preservation of its
Collateral in their possession if such Collateral is accorded treatment
substantially equivalent to that which the relevant Secured Party or any
Representative, in its individual capacity, accords its own property consisting
of the type of Collateral involved, it being understood and agreed that neither
the Secured Party nor any Representative shall have any responsibility for
taking any necessary steps (other than steps taken in accordance with the
standard of care set forth above) to preserve rights against any Person with
respect to any Collateral.
 
17

--------------------------------------------------------------------------------


 
Also without limiting the generality of the foregoing, neither the Secured Party
nor its Representative shall have any obligation or liability under any Contract
or license by reason of or arising out of this Agreement or the granting to the
Secured Party of a security interest therein or assignment thereof or the
receipt by the Secured Party or any Representative of any payment relating to
any Contract or license pursuant hereto, nor shall the Secured Party or its
Representative be required or obligated in any manner to perform or fulfill any
of the obligations of such Obligor under or pursuant to any Contract or license,
or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any Contract or license, or to present or file any claim, or
to take any action to collect or enforce any performance or the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.
 
Section 5.  Miscellaneous.
 
5.1  No Waiver.  No failure on the part of the Secured Party or any of its
Representatives to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Secured Party or
any of its Representatives of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.
 
5.2  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York
 
5.3  Notices.  All notices, approvals, requests, demands and other
communications hereunder shall be effective as to each Obligor when received
if  sent to its address set forth on the signature page hereof and as to the
Secured Party when received if sent to its address set forth on such page. Each
Obligor and the Secured Party may change their respective notice addresses by
written notice given to each other five (5) days prior to the effectiveness of
such change.
 
5.4  Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each  Obligor and the
Secured Party.
 
5.5  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each of the parties
hereto, provided, that  no Obligor shall assign or transfer its rights hereunder
without the prior written consent of the Secured Party.
 
5.6  Counterparts; Headings.  This Agreement may be authenticated in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may authenticate this Agreement by
signing any such counterpart.  This Agreement may be authenticated by manual
signature or facsimile, .pdf or similar electronic signature, all of which shall
be equally valid. The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof.
 
18

--------------------------------------------------------------------------------


 
5.7  Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Party and its
Representative in order to carry out the intentions of the parties hereto as
nearly as may be possible and (b) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.
 
5.8  SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS.  EACH
OBLIGOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK, BOROUGH
OF MANHATTAN IN ANY ACTION OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND EACH OBLIGOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR OTHER PROCEEDING MAY BE HEARD AND DETERMINED IN ANY
SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS
TO THE VENUE OF ANY SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE SECURED PARTY TO BRING PROCEEDINGS AGAINST EACH OBLIGOR IN THE
COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY AN OBLIGOR AGAINST
THE SECURED PARTY INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT
ONLY IN A COURT IN NEW YORK, NEW YORK (AND THE SECURED PARTY HEREBY SUBMIT TO
THE JURISDICTION OF SUCH COURT).  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
ACTION OR OTHER PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE
ADDRESS FOR NOTICES TO IT IN ACCORDANCE WITH SECTION 5.3 OF  THIS AGREEMENT AND
AGREES THAT SUCH NOTICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS
AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY
WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
 
5.9  WAIVER OF RIGHT TO TRIAL BY JURY.  EACH OBLIGOR AND THE SECURED PARTY EACH
WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY PARTY AGAINST AN OTHER PARTY, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE.   EACH OBLIGOR AND THE SECURED PARTY AGREE
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION  OF THIS SECTION 5.9
AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN
PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
 
19

--------------------------------------------------------------------------------


 
5.12           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
5.13           Entire Agreement.  This Agreement supersedes all other prior oral
or written agreements between each Obligor and the  Secured Party and their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the other Financing Documents and
instruments referenced herein and therein contain the entire understanding of
the parties with respect to the matters covered herein and therein.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.
 

 
OBLIGORS:
     
COMPOSITE TECHNOLOGY
CORPORATION
       
By:
   
Name:
 
Title:
     
CTC CABLE CORPORATION
     
By:
   
Name:
 
Title:
     
DEWIND, INC.
     
By:
   
Name:
 
Title:
     
Notice Address:
     
2026 McGaw Avenue
 
Irvine, California 92614
 
Attention:  DJ Carney, Chief Financial Officer



 
 

--------------------------------------------------------------------------------

 
 

 
SECURED PARTY:
     
NORTHLIGHT FINANCIAL LLC, individually
and  in its capacity as Collateral Agent
     
By:
     Name: Mark P. Hirschhorn    Title:   Managing Member      
Notice Address:
     
24 West 40th Street, 12 Floor
 
New York, NY  10018
 
Attention:  Robert B. Woods



 
 

--------------------------------------------------------------------------------

 
 